States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.I., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
HOUSTON VETERANS ADMINISTRATION
MEDICAL CENTER, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1519
Issued: February 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 6, 2012 appellant filed a timely appeal from a May 10, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this claim.
ISSUE
The issue is whether appellant sustained carpal tunnel syndrome in the performance of
duty.
FACTUAL HISTORY
On December 2, 2011 appellant, a 60-year-old accountant, filed an occupational disease
claim alleging that her bilateral carpal tunnel syndrome was caused or aggravated by her
1

5 U.S.C. § 8101 et seq.

employment. She stated that her job required use of a computer at all times and she had
difficulty in pressing the keys on the keyboard due to severe pain in her right hand and wrist.
Appellant stated that diagnostic testing had confirmed bilateral carpal tunnel syndrome.
By letter dated December 27, 2011, OWCP advised appellant that it required additional
factual and medical evidence in support of her claim. It requested a comprehensive medical
report from a physician addressing her work duties and the issue of causal relation.
Appellant submitted a November 8, 2011 statement in which she noted that her various
positions required using a keyboard about seven hours of an eight-hour shift. She provided
November 22, 2011 electromyogram test results by Dr. Steven M. Croft. The employing
establishment submitted a December 2, 2011 agency statement, position descriptions and
administrative forms.
In a November 8, 2011 report, Dr. Jeffrey E. Budoff, a Board-certified orthopedic
surgeon, noted a one-year history of paresthesias of the right radial three digits which worsened
over the prior three weeks. He noted that it woke appellant up at night and bothered her with
typing and driving. On examination, appellant was found to have positive Tinel’s sign, positive
Phalen’s test and positive carpal compression test. The radial three digits had decreased
sensation to light touch, with the thumb being the worst. Finkelstein’s test was negative for the
wrist. Dr. Budoff diagnosed right carpal tunnel syndrome.
By decision dated February 9, 2012, OWCP denied the claim. It found that appellant
failed to submit sufficient medical evidence to establish that her claimed condition was related to
factors of employment.
On March 15, 2012 appellant requested reconsideration. In a March 9, 2012 report,
Dr. Budoff stated that she had right carpal tunnel syndrome with irreversible changes. He stated
that appellant’s symptoms were exacerbated by her work activities, specifically typing, which
she did for hours each day. Because appellant’s symptoms were exacerbated by work,
Dr. Budoff stated that this should be considered compensable.
By decision dated May 10, 2012, OWCP denied modification of the prior decision.2
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
2

This decision superseded OWCP’s March 22, 2012 decision denying appellant’s reconsideration request on the
grounds there was no substantive legal questions nor new and relevant evidence.
3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

2

compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence.5
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed right carpal tunnel condition and
her federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.6
ANALYSIS
It is not disputed that appellant used a computer keyboard as part of her work duties. The
Board finds that she failed to submit sufficient medical evidence addressing how her claimed
carpal tunnel condition as causally related to factors of her employment. For this reason,
appellant has not discharged her burden of proof to establish her claim.
Appellant submitted two brief treatment notes from Dr. Budoff, who related findings on
examination of the right wrist of a positive Tinel’s sign, positive Phalen’s test, a positive carpal
compression test and decreased sensation to light touch of the radial three digits, with the thumb
being the worst. Dr. Budoff diagnosed right carpal tunnel syndrome. He did not, however,
provide a review of appellant’s work duties or full medical history of her diagnosed condition.
Dr. Budoff did not explain how the diagnosed right wrist condition was causally related to
employment factors. He stated that appellant had right carpal tunnel syndrome in his
November 8, 2011 and March 9, 2012 reports and indicated generally that her symptoms were
“exacerbated by her work activities, specifically typing, which she does for hours each day.”
While Dr. Budoff’s history regarding her employment duties corresponds to her own description
of her work duties, he did not sufficiently explain the medical process through which such duties
were competent to cause or aggravate the claimed condition.7 Moreover, he only addressed the
right wrist. Dr. Budoff did not present findings or address the left wrist. Dr. Budoff’s opinion is
4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

7

William C. Thomas, 45 ECAB 591 (1994).

3

of limited probative value as it does provide medical rationale explaining how appellant’s job
duties caused or aggravated the diagnosed condition of right carpal tunnel syndrome. His reports
thus did not constitute adequate medical evidence to establish that her claimed condition was
causally related to her employment.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that her conditions were caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Consequently, appellant has not met her burden of proof in
establishing that her right carpal tunnel condition was causally related to her employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establishing that
her right carpal tunnel condition was sustained in the performance of duty.

8

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the May 10, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 8, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

